Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:   Upon further consideration, the examiner finds that the Declaration of Xiao Yu (Shirley) Wu under 37 CFR 1.132 filed 2/28/22 is sufficient to overcome (1) the rejection based on WO 200485998 to Shastri in view of Liu (Analyst, 2012) in further view of Luo (Materials Letters, 2007) in further view of US 20130272965 to Hyeon; (2) the rejection based on Shastri, Liu, Luo, and Hyeon in further on US 20030129130 to Guire; and (3) the rejection based on Shastri, Liu, Luo, and Hyeon in further view of CN 102133192 A for the reasons given below.   Although Shastri teaches transition metal oxides, it fails to teach the transition metal oxide manganese dioxide, and further fails to teach coating the nanoparticle with a cationic polyelectrolyte layer and a layer of oleic acid covalently attached to the cationic layer.  The examiner is persuaded by applicant’s argument that introduction of biologically chemically reactive manganese dioxide would alter Shastri for its intended purpose of providing a biologically inert inorganic structure coated with Shastri’s monomolecular layer.  Although the examiner previously argued that some examples of Shastri’s inorganic structure possess chemical reactivity, the examiner is persuaded that those species cited by Shastri are biologically chemically inert, and to use manganese dioxide, which is biologically chemically reactive, would alter Shastri for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
July 15, 2022